DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 8, 2022, has been entered.  Claims 1-8, 10-20, and 22-27 are pending in the application.  Examiner acknowledges Applicant’s addition of new claims 26 and 27.
In the interview conducted July 21, 2022, no conclusion was reached as to how to potentially overcome the current rejection of the claims under 35 U.S.C. 101.  Applicant stated that a supplementary amendment would be provided shortly after the interview to attempt to address the above-stated 35 U.S.C. 101 rejection; however, no such supplementary amendment was received in over 30 days since the interview was conducted.  The present rejection is in response to the amended claims presented July 8, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-20, and 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  Each claim of amended claims 1-8, 10-20, and 22-27 has been analyzed to determine whether it is directed to any judicial exceptions.  
Step 2A, Prong 1
Each of the claims recite steps or instructions for determining sleep statistics for a subject, which is grouped as a mental process under the 2019 PEG.  Accordingly, each of the claims recites an abstract idea. 
Specifically, the independent claims recite: 
receiving, by processing circuitry, a blood pressure signal, wherein the blood pressure signal comprises a blood pressure waveform indicative of a blood pressure of a patient (data gathering, additional element);
determining, by the processing circuitry, a derivative of at least a portion of the blood pressure signal (evaluation, additional element);
receiving, by the processing circuitry, an oxygen saturation signal indicative of an oxygen saturation of the patient (data gathering, additional element);
determining, by the processing circuitry and based on the CAP value and the oxygen saturation signal, an autoregulation value of the patient (judgement or evaluation, additional element); and
controlling, by the processing circuitry, a user interface to output at least one of an indication of the autoregulation value or an autoregulation status determined based on the autoregulation value (additional element, generic computer function).
As indicated above, the independent claims recite at least one step or instruction grouped as a mental process or a certain method of organizing human activity under the 2019 PEG.  Therefore, each of the above claims recites an abstract idea.  The limitations of receiving a blood pressure signal, determining a derivative of a blood pressure signal, determining a characteristic arterial pressure (CAP) from the derivative, and determining an autoregulation value based on the CAP, as drafted, are processes that, under their broadest reasonable interpretation, cover concepts which can be performed mentally and/or by hand but for the recitation of generic computer components.  That is, other than reciting “by the processing circuitry,” the claims data gathering and performing calculations thereon. For example, but for the “by the processing circuitry” language, “determining...a derivative,” “determining...based on the derivative...a characteristic arterial pressure (CAP),” and “determining...based on the CAP, an autoregulation value” are calculations which can be reasonably performed with pen and paper practice; the claims do not significantly limit the term “derivative” to involve calculations which could not reasonably be performed mentally and/or by hand. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
These limitations are similar to those found in Parker v. Flook (437 U.S. 584, 19 USPQ 193 (1978)), an algorithm for calculating parameters indicating an abnormal condition in In re Grams (888 F.2d 835, 12 USPQ2d 1824 (Fed. Cir. 1989)) and collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)).  Therefore, claims 1, 13, and 25, and those claims dependent therefrom, recite the judicial exception of an abstract idea of a mental process.  Thus, claims 1, 13, and 25 are directed to at least one judicial exception.
The dependent claims merely include limitations that either further define the abstract idea and amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.  
Step 2A, Prong 2
The above-identified abstract idea is not integrated into a practical application under 2019 PEG because the additional elements, either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of processing circuitry and a user interface are generically recited computer elements which do not improve the functioning of a computer, or any other technology or technical field.  Furthermore, such additional elements do not serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed invention merely implements the above-identified abstract idea (e.g., mental process) using rules (e.g., computer instructions) executed by a computer (e.g., processing circuitry).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Thus, for these additional reasons, the abstract idea identified is not integrated into a practical application under the 2019 PEG.
Accordingly, the claims are each directed to an abstract idea under 2019 PEG.
Step 2B
None of the claims include additional elements that, when viewed as a whole, are sufficient to amount to significantly more than the abstract idea.
Dependent claims 2-8, 10-12, 14-20, and 22-26 recite further limitations which relate a CAP value to certain mathematical manipulations of a blood pressure waveform, which amount to extra-solution activity, and also limitations directed towards sensors and components which are well-understood, routine, and conventional (cerebral blood flow sensors, oxygen saturation sensors, user interfaces, inter alia, are known by Addison).  .  Accordingly, it is clear from the claims themselves and the specification that these limitations require no improved computer resources and merely utilize already available computers and sensors commonly used for the claimed purpose with their already available basic functions to use as tools in executing the claimed process.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The above additional claim elements are reasonably construed as a generic computing device and extra-solution activity or well-known, understood, and routine elements.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  
The recitation of the above-identified additional limitations in the claims amount to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
For at least the above reasons, the claims are directed to applying an abstract idea on a general purpose computer without (i) improving the performance of the computer itself, or (ii) providing a technical solution to a problem in a technical field.  In other words, none of the claims provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in the independent claims do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment (determining autoregulation value).  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, the claims merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself, or (ii) provide a technical solution to a problem in a technical field.
Therefore, none of the claims amounts to significantly more than the abstract idea itself. 
Accordingly, the claims are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 13-18, 20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Addison et al. (U.S. 2017/0105631 A1) (hereinafter – Addison ‘631
Elgendi et al. (“Toward Generating More Diagnostic Features from Photoplethysmogram Waveforms,” Diseases, Published: 11 March 2018, Vol. 6, issue 20) (hereinafter – Elgendi).
Re. Claims 1, 13, and 25: Addison teaches a system comprising:
a user interface (Fig. 2; a user interface for displaying autoregulation information); and
processing circuitry configured to: 
receive a blood pressure signal indicative of a blood pressure of a patient (Fig. 1, system 10 receiving signals from blood pressure sensor 12), 
wherein the blood pressure signal comprises a blood pressure waveform indicative of a blood pressure of a patient (Fig. 2: blood pressure signal area 30).
Addison does not teach determining a derivative of at least a portion of the blood pressure signal or determining, based on such a derivative, a characteristic arterial pressure (CAP) value to be used in the determination of an autoregulation status of the patient.
Elgendi teaches determining a derivative of at least a portion of the blood pressure signal (Fig. 2, velocity plethysmogram VPG) and also determining, based on the derivative, a characteristic arterial pressure (CAP) value (Fig. 2, characteristic point W--1, described in Table 1 as “Max slope point in systole”, u).  Elgendi teaches analogous art in blood pressure waveform analysis (Title, abstract).
Addison ‘631 states: “Autoregulation may be monitored by correlating measurements of the patient's blood pressure (e.g., arterial blood pressure) with measurements of the patient's oxygen saturation (e.g., regional oxygen saturation)” (Paragraph 0017).  However, Addison ‘631 does not explicitly teach using a derivative of a portion of the patient’s blood pressure to determine a CAP value of the blood pressure signal to be used in the correlation.  However, it would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the correlation of Addison ‘631 to have utilized a derivative of the blood pressure signal as taught by Elgendi rather than the original blood pressure signal, the motivation being that Elgendi teaches that derivatives of the waveforms better evaluate changes in the waveforms (1. Introduction, line 5).

Addison further teaches the processing circuitry configured to:
receive an oxygen saturation signal indicative of an oxygen saturation value of the patient (Fig. 1, regional oxygen saturation sensor 14).
In the invention of Addison ‘631 in view of Elgendi, Addison also teaches processing circuitry configured to: 
determine, based on the CAP value (as taught by Elgendi to be determined from a derivative portion of the pressure signal) and the oxygen saturation signal, an autoregulation value of the patient (Paragraph 0017: “In particular, a cerebral oximetry index (COx) indicative of the patient's autoregulation status may be derived based at least in part on a linear correlation between the patient's blood pressure and oxygen saturation;” Fig. 5, steps 78 and 80); and output a signal indicative of the autoregulation value of the patient (Paragraph 0030: “The controller 16 may be configured to generate and display (via an output device 18 such as a display) an autoregulation profile”); and
control the user interface to output to a user at least one of an indication of the autoregulation value or an autoregulation status determined based on the autoregulation value  (Paragraph 0030: “The controller 16 may be configured to generate and display (via an output device 18 such as a display) an autoregulation profile”).
Re. Claims 2, 3, 14, and 15: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  With respect to claims 3 and 15, Elgendi further teaches the invention wherein the CAP value comprises a blood pressure value from the blood pressure signal corresponding to a maximum value of a first derivative of the blood pressure signal during a systolic upstroke (Fig. 2, characteristic point W-1, described in Table 1 as “Max slope point in systole”, u).  Since claims 2 and 14 are a broader recitation encompassing claims 3 and 15, the above-cited recitation also teaches the limitations of claims 2 and 14.
Re. Claims 4 and 16:  Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison further teaches the invention wherein the system further comprises a sensor configured to generate a signal indicative of the cerebral blood flow of the patient, and wherein the wherein the processing circuitry is configured to receive the signal indicative of the cerebral blood flow (Fig. 1, regional oxygen saturation sensor 14, described in paragraph 0025: “… the sensor 14 may be a pulse oximeter configured to obtain the patient's oxygen saturation or may be any suitable sensor configured to provide a signal indicative of the patient's blood flow”).
Re. Claims 5 and 17: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison further teaches the invention wherein the invention further comprises: 
a blood pressure sensor configured to generate the blood pressure signal indicative of the blood pressure of the patient (Fig. 1, blood pressure sensor 12); and 
an oxygen saturation sensor configured to generate the oxygen saturation signal indicative of the oxygen saturation value of the patient (Fig. 1, regional oxygen saturation sensor 14).
Re. Claims 6 and 18: Addison ‘631 in view of Elgendi teach the invention according to claims 1 and 13.  Addison further teaches the invention wherein the autoregulation status comprises a correlation index (ChOx) based on a correlation between the CAP value and the oxygen saturation value (Paragraph 0017: “In particular, a cerebral oximetry index (COx) indicative of the patient's autoregulation status may be derived based at least in part on a linear correlation between the patient's blood pressure and oxygen saturation”).
Re. Claims 8 and 20: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison further teaches the invention wherein the autoregulation value of the patient comprises at least one of a lower limit of autoregulation or an upper limit of autoregulation (Figs. 6, 7, LLA represented by line 100 and ULA represented by line 102).
Re. Claims 10 and 22: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison further teaches the invention wherein the user interface comprises a display, wherein the processing circuitry is further configured to control the display to display a mean arterial pressure (MAP) based on the blood pressure of the patient (Paragraph 0018: “an initial BP safe zone may be generated utilizing… mean arterial pressure (MAP)…;” paragraph 0019: “In addition, the system may display a BP signal…;” where the disclosure of Addison ‘631 describes interchangeability in calculations between blood pressure and MAP, such as in paragraph 0024: “… the patient's blood pressure (e.g., MAP);” paragraph 0028: “… the measured blood pressure (e.g., arterial blood pressure or MAP)…;” paragraph 0023: “It may be advantageous to identify the patient's autoregulation zones and/or to determine an upper limit of autoregulation (ULA) value and/or a lower limit of autoregulation (LLA) that approximately define an upper and a lower blood pressure (e.g., MAP) boundary…”)
and display at least one of the indication of the autoregulation value or autoregulation status (Fig. 2: a user interface for displaying autoregulation information).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Addison et al. (U.S. 2017/0105631 A1) (hereinafter – Addison ‘631) 
Elgendi et al. (“Toward Generating More Diagnostic Features from Photoplethysmogram Waveforms,” Diseases, Published: 11 March 2018, Vol. 6, issue 20) (hereinafter – Elgendi) 
Watson et al. (U.S. 2015/0112605 A1) (hereinafter – Watson).
Re. Claims 7 and 19:  Addison ‘631 in view of Elgendi teaches correlating CAP values which are derivatives of the pressure signal (see rejection of claims 1, 13, and 25) with oxygen saturation values.  Addison ‘631 in view of Elgendi however, do not teach determining a gradient of the CAP value and oxygen saturation signal over a period of time to be used in the correlation used to determine an autoregulation status of a patient over time.  
Watson teaches the invention wherein processing circuitry is configured to: determine a gradient of the CAP value over a period of time (examiner notes that the gradient of the CPA value (a derivative) over time is a second derivative; Paragraph 0057: “Another exemplary morphology metric may be a delta of the second derivative (DSD) between consecutive fiducial-defined portions, e.g., at consecutive fiducial points"); determine a gradient of the oxygen saturation signal over the period of time (Paragraph 0073: “In some embodiments, a trend of recently determined oxygen saturation values may be analyzed… in some embodiments, the rules may be based on overall decrease in the average oxygen saturation value, a slope of the average oxygen saturation value, any other suitable metric or value, or any combination thereof”). 
It would have been obvious to incorporate using a both a second derivative of the pressure signal as well as a derivative of the oxygen saturation in the correlation of Addison ‘631 in view of Elgendi to determine an autoregulation status of a patient, the motivation being that changes in the curvature of the PPG signal can be identified which are indicative of internal pressures that occur near the peak of a pulse (Paragraph 0057), and it is well-understood that determining a gradient over time of  oxygen saturation provides information on the trend of the signal over time (Paragraph 0073), which provide additional metrics over the signal itself.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Addison et al. (U.S. 2017/0105631 A1) (hereinafter – Addison ‘631) 
Elgendi et al. (“Toward Generating More Diagnostic Features from Photoplethysmogram Waveforms,” Diseases, Published: 11 March 2018, Vol. 6, issue 20) (hereinafter – Elgendi) 
Shan et al. (U.S. 2015/0208987 A1) (hereinafter – Shan).
Re. Claims 11 and 23: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison ‘631 in view of Elgendi do not teach the invention, wherein the blood pressure signal is clipped as to not represent at least one maximum value or minimum value of the blood pressure signal.
Shan teaches the invention wherein the blood pressure signal is clipped as to not represent at least one maximum value or minimum value of the blood pressure signal (Paragraph 0092: “Moreover, post-processing measures can be applied to the signals in a subsequent step 172. Post-processing may comprise filtering, windowing, clipping, weighting and further adequate processing algorithms”).  Shan teaches analogous art in the technology of artificial waveform generation or derivation.
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified Addison ‘631 in view of Elgendi to include a clipping processing, the motivation being that such post-processing allows for removal of motion residues in the signal, as well as improve a signal-to-noise ratio (Paragraph 0092).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over:
Addison et al. (U.S. 2017/0105631 A1) (hereinafter – Addison ‘631) 
Elgendi et al. (“Toward Generating More Diagnostic Features from Photoplethysmogram Waveforms,” Diseases, Published: 11 March 2018, Vol. 6, issue 20) (hereinafter – Elgendi) 
Dripps et al. (U.S. 2013/0079656 A1) (hereinafter – Dripps).
Re. Claims 12 and 24: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison ‘631 in view of Elgendi teach the invention according to claim 13.  The process applied by Elgendi (to determine derivatives of a signal to identify a fiducial point, i.e., a respective CAP value) is not restricted to be applied to a single portion of the pressure signal, and may be applied to multiple points of a pressure signal to generate a “plurality of derivatives” and “respective CAP values.”  However, Addison ‘631 in view of Elgendi do not explicitly teach determining an average value of multiple derivatives identified as fiducial points of the signal.
Dripps teaches determining an average value of multiple derivatives identified as fiducial points of the signal (Paragraph 0134: “x'= mean of 1st derivative of fiducial-defined portion,” wherein “fiducial-defined portion is defined in paragraph 0084: “… each consecutive set of fiducial points may define a relevant portion of the PPG signal for calculating a morphology metric, and may be referred to herein as a fiducial-defined portion”).  Dripps teaches analogous art in the technology of pressure waveform analysis (Paragraphs 0002, 0003).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have included determining an average of the fiducial points determined via derivatives as taught by Dripps, the motivation being that the determination of a mean of the fiducial points allows one to calculate another exemplary morphology metric of the signal – the kurtosis metric (Paragraph 0134) – which is a well-known statistical measure of much the “tails” of a distribution of data differs from a normal distribution.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Addison et al. (U.S. 2017/0105631 A1) (hereinafter – Addison ‘631
Elgendi et al. (“Toward Generating More Diagnostic Features from Photoplethysmogram Waveforms,” Diseases, Published: 11 March 2018, Vol. 6, issue 20) (hereinafter – Elgendi)
Montgomery et al. (U.S. 2016/0345913 A1) (hereinafter – Montgomery).
Re. Claims 26 and 27: Addison ‘631 in view of Elgendi teach the invention according to claims 8 and 20.  While Addison ‘631 teaches the upper and lower levels of autoregulation required by the claim (Figs. 6, 7), and further states that information related to the autoregulation profile may be displayed (Paragraph 0035), Examiner presents the following art which explicitly states display of upper and/or lower limits of autoregulation status:
Montgomery shares a common assignee and is published more than a year prior to the effective filing date of the present application.  Montgomery teaches analogous art in the technology of analyzing autoregulation status of an individual (Abstract).  Montgomery further teaches the invention wherein controlling the user interface to output the at least one of the indication of the autoregulation value or the autoregulation status comprises controlling the user interface to display a representation of at least one of the lower limit of autoregulation or the upper limit of autoregulation (Claim 20: “… the processor is configured to cause display of a visual indication of a lower autoregulation limit or an upper autoregulation limit, a slope of the linear correlation, a correlation coefficient, or any combination thereof”).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include displaying upper/lower limits of autoregulation as taught by Montgomery in the system of Addison ‘631 (particularly since Addison ‘631 teaches that information related to the autoregulation value may be displayed) because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive.
Regarding the Applicant’s Remarks regarding the rejection under 35 U.S.C. 101:
Under Step 2A, Prong 1 of the 2019 PEG, Examiner has delineated which claim limitations are considered an abstract idea (see underlined portions of updated 35 U.S.C. 101 rejection).  The step of “receiving, by processing circuitry, a blood pressure signal” is a step of mere data gathering with additional generic computer elements having no specific structure or machine to perform such a step.  The step of “determining, by the processing circuitry and based on the CAP value and the oxygen saturation signal, an autoregulation value of the patient,” is part of the mental process carried out via generic computer elements delineated in the 35 U.S.C. rejection above.
	Under Step 2A, Prong 2 of the 2019 PEG, Applicant appears to argue features which are part of the abstract idea of a mental process itself, and not the additional features.  As stated in MPEP 2106.05(a):
“It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field” [emphasis added].
The additional features, as delineated in the clarified rejection, appear to be generic computer components.
	Applicant has not discussed analysis of the claims under Step 2B of the 2019 PEG. 
	Regarding Applicant’s arguments regarding the rejection under 35 U.S.C. 103:
	Since Applicant’s arguments regarding the U.S.C. 103 rejection are essentially verbatim the arguments already addressed in the Non-Final Office Action mailed March 8, 2022, Examiner presents essentially the same verbatim arguments, with non-verbatim arguments underlined:  
Applicant argues that the Examiner has failed to show that one of ordinary skill in the art would have had any reason, with a rational underpinning, to modify the method of Addison ‘631 in view of the disclosure of Elgendi to arrive at the subject matter of claim 1.  However, Examiner has provided an explicit reasoning as to why one skilled in the art would determine a derivative of at least a portion of the blood pressure signal; furthermore, such explicit reasoning is found by citing the prior art of Elgendi itself (see: Final Office Action dated June 21, 2021, page 4).  
Applicant further argues that Examiner has failed to explain why one of ordinary skill in the art would have understood that the original pressure waveform utilized by Addison ’631 is “not informative” or that a derivative would be better to evaluate changes in the waveform for the purpose of determining an autoregulation value of the patient.  The phrase “not informative” is not directed as a pejorative to the invention of Addison ‘631, but rather a direct recitation of language found in the citation of Elgendi.  The Examiner has not asserted that the original pressure waveform of Addison ‘631 is insufficient to evaluate changes in the waveform, but rather has repeated language from the prior art of Elgendi, indicating that it is well-known that taking derivatives of a signal are capable of better evaluating changes in the waveform.  Identifying changes of a signal by application of derivatives or variations thereof (transformations involving derivatives, discrete vs. continuous derivatives, filtering, etc…) is an elementary concept in signal processing.  The appropriate section of the rejection has been re-written to address Applicant’s argument.
Applicant further argues that the Examiner has not identified any actual problem with using the mean arterial pressure described by Addison ’631 that would have caused one of ordinary skill in the art to utilize blood pressure measurement techniques different from those already described by Addison ’631.   Applicant asserts that the Examiner has still failed to explain why one of ordinary skill in the art would have had any reason to modify the process described by Addison ’631 for determining an autoregulation value to use a higher-order waveform instead of the mean arterial pressure as described in Addison ‘631.  Examiner notes that Addison ’631 correlates a blood pressure signal and oxygen saturation in order to identify an autoregulation status (Paragraph 0017).  Elgendi provides evidence that higher order derivatives are more capable of capturing change of a waveform, wherein the combination of Addison and Elgendi thus yields a technique which captures autoregulation status while also using derivatives of a blood pressure signal.  
Although a particular problem is not addressed in Addison ‘631 specifically, one of ordinary skill in the art would recognize that an improvement may be gained from obtaining information from derivatives which are more characteristic of blood pressure changes, as taught by Elgendi, since a correlation of two time-varying features is performed in the correlation.  The method of Addison is non-specific to the type of physiological signal to be correlated to determining autoregulation status (e.g., Paragraphs 0046, 0047, 0051…), whereby one of ordinary skill in the art may recognize that any relevant extrapolation of data from blood pressure signals which may yield an improvement to the determination of autoregulation status by Addison ’631 may be a viable combination therewith.
Applicant further argues Examiner has not shown that Elgendi describes determining a characteristic arterial pressure (CAP) value of a blood pressure signal based on a derivative of a blood pressure signal.  Examiner notes that an arterial pressure is taught by Addison (Paragraph 0017: “Autoregulation may be monitored by… the patient's blood pressure (e.g., arterial blood pressure) …”), wherein the combination of Addison in view of the use of derivatives as taught by Elgendi yields a characteristic arterial pressure.  For instance, identifying a max slope point as taught by Elgendi, as applied to the arterial pressure signals monitored by Addison ‘631 yields a characteristic arterial pressure based on a derivative of a blood pressure signal. 
	With regards to Applicant’s arguments directed to claim 2, Applicant argues that claim 2 is patentable based largely in part to arguments presented towards independent claim 1; Examiner’s response to Group 3 are likewise applied to this point.
Applicant explains that claim 2 further explains that the “CAP value,” or “characteristic arterial value,” and argues that Examiner has failed to show that Elgendi describes determining any such arterial pressure of a blood pressure signal.  However, as described above, it is Addison ‘631 which teaches the use of analyzing an arterial pressure signal (Paragraph 0017), wherein the addition of Elgendi teaches identification of fiducial points, such as maximum slope, which would lead to determination of a characteristic point on an arterial pressure waveform, i.e., a CAP value as required by Applicant.
	Applicant’s arguments directed towards other dependent claims are highly analogous to those of claim 2, wherein Examiner’s response to the claims above apply therewith.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         


/DEVIN B HENSON/Primary Examiner, Art Unit 3791